 





Moody National REIT II, Inc. - 8-K [mnrtii-8k_111616.htm]

Exhibit 10.2

 

TERMINATION AGREEMENT

 

THIS TERMINATION AGREEMENT, dated as of November 16, 2016 (this “Agreement”),
among Moody National REIT I, Inc., a Maryland corporation that has elected to be
treated as a real estate investment trust for federal income tax purposes
(“Company”), Moody National Operating Partnership I, L.P., a Delaware limited
partnership and the operating partnership of Company (“Company Operating
Partnership”), solely in connection with Articles I, III and IV hereof, Moody
National Advisor I, LLC, a Delaware limited liability company and the investment
advisor to Company (“Advisor”), solely in connection with Articles I, II and IV
hereof, Moody National Realty Company, L.P., a Texas limited partnership (“Moody
National”), solely in connection with Articles III and IV hereof, Moody OP
Holdings I, LLC, a Delaware limited liability company (“OP Holdings”), and Moody
National REIT II, Inc., a Maryland corporation that intends to elect to be
treated as a real estate investment trust for federal income tax purposes
beginning with the taxable year ending December 31, 2016 (“REIT II”). Each of
Company, Company Operating Partnership, Advisor, Moody National, OP Holdings and
REIT II is sometimes referred to herein as a “Party” and collectively as the
“Parties.” Capitalized terms used and not defined in this Agreement shall have
the respective meanings ascribed to such terms in the Merger Agreement (as
defined below).

 

WHEREAS, Company, Company Operating Partnership, Merger Sub, REIT II and REIT II
Operating Partnership have entered into that certain Agreement and Plan of
Merger dated as of the date hereof (as may be amended from time to time, the
“Merger Agreement”), which sets forth certain rights and obligations of the
parties thereto;

 

WHEREAS, upon the consummation of the Mergers, the Parties (excluding OP
Holdings) desire to terminate the Amended and Restated Investment Advisory
Agreement, dated as of August 14, 2009, as amended, among Company, Company
Operating Partnership, Advisor and Moody National (as amended, the “Company
Advisory Agreement”), upon the terms and subject to the conditions set forth
herein;

 

WHEREAS, as set forth in the REIT I Partnership Agreement, the Company is the
general partner of, and OP Holdings is a limited partner of and holds 100 REIT I
Special Partnership Units in the Company Operating Partnership;

 

WHEREAS, OP Holdings is entitled to certain distributions of Net Sales Proceeds
(as such term is defined in the REIT I Partnership Agreement) with respect to
its REIT I Special Partnership Units; and

 

WHEREAS, upon the consummation of the Partnership Merger (as defined in the
Merger Agreement), the Parties desire that the REIT I Special Partnership Units
be automatically cancelled and retired and cease to exist, upon the terms and
subject to the conditions set forth herein.

  



   

 

 

NOW THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained in this Agreement, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound, agree as follows:

 

Article I
TERMINATION OF COMPANY ADVISORY AGREEMENT

 

Section 1.1     Termination of Company Advisory Agreement.

 

(a)          Advisor, Company, Company Operating Partnership and Moody National
hereby agree that the Company Advisory Agreement shall be terminated, without
any further liability or obligation on the part of any party thereto, effective
as of Merger Effective Time and upon receipt of the Advisor Termination Payment
payable pursuant to Section 1.1(b); provided, that, Sections 20 through 31 of
the Company Advisory Agreement shall survive termination.

 

(b)          The Advisor Termination Payment shall be paid by Company on the
Closing Date to the account of Advisor as set forth in Schedule I, which Advisor
Termination Payment shall supersede any and all obligations and payments of
Company to Advisor pursuant to the Company Advisory Agreement or any other
agreement to which Company and any Party are a party, except as contemplated by
Section 1.2 hereof. For the avoidance of doubt, no Termination Fee (as defined
in the Company Advisory Agreement) or other payment not contemplated by this
Agreement (including, but not limited to, any Disposition Fees, as such term is
defined in the Company Advisory Agreement) shall be payable in connection with
the termination of the Company Advisory Agreement.

 

Section 1.2     Waiver of Notice; Calculation of Fees. Each Party waives any
notice of termination requirement, whether set forth in the Company Advisory
Agreement, any other contract between Company and Advisor or any of its
Affiliates or otherwise. Notwithstanding anything herein or in the Company
Advisory Agreement to the contrary, the Advisor shall also be entitled to all
unpaid fees and unreimbursed expenses under the Company Advisory Agreement,
incurred in the ordinary course of business for the period up to the Closing as
calculated in accordance with the terms of the Company Advisory Agreement;
provided, that Advisor shall have remitted invoices for all such fees and
expenses prior to the Closing Date.

 

Article II
REPRESENTATIONS AND WARRANTIES OF ADVISOR

 

Advisor hereby represents and warrants to Company, Company Operating
Partnership, Moody National and REIT II as follows:

 

Section 2.1     Organization. Advisor is a limited liability company duly
organized, validly existing and in good standing under the laws of Delaware and
has all limited liability company power required to carry on its business as now
conducted.

 

Section 2.2     Authority. Advisor has full limited liability company power and
authority to execute, deliver and perform its obligations under this Agreement.
This Agreement has been duly executed and delivered by Advisor and is legal,
valid, binding and enforceable upon and against Advisor.

 



  2 

 

 

Section 2.3     No Conflict; Required Filings and Consents. The execution,
delivery and performance by Advisor of this Agreement and the consummation by
Advisor of the transactions contemplated hereby do not and will not (a) violate
any provision of the organizational documents of Advisor; (b) violate any
federal, state or local statute, law, regulation, order, injunction or decree
(“Law”); or (c) require any consent or approval of any person, including any
registration or filing with, or notice to any federal, state or local
governmental authority or any agency or instrumentality thereof.

 

Section 2.4     Claims by Advisor. Advisor has not made any claims against
Company, Company Operating Partnership, Moody National or any subsidiaries of
the foregoing (“Company Parties”) and, to Advisor’s knowledge, there are no
pending or threatened claims or facts or circumstances which are reasonably
likely to give rise to any claim by Advisor against any Company Party.

 

Section 2.5     Claims by Company Parties. None of the Company Parties has made
any claims against Advisor and, to Advisor’s knowledge, there are no pending or
threatened claims or facts or circumstances which are reasonably likely to give
rise to any claim by any Company Party against Advisor.

 

Section 2.6     Brokers. Except as previously disclosed to REIT II pursuant to
the REIT I Disclosure Letter or to REIT I pursuant to the REIT II Disclosure
Letter, no broker, finder or investment banker is entitled to any brokerage,
finder’s or other fee or commission in connection with the transactions
contemplated hereby based upon arrangements made by or on behalf of Advisor or
its Affiliates.

 

Article III
CANCELLATION OF, AND PAYMENT FOR, REIT I SPECIAL PARTNERSHIP UNITS

 

Section 3.1     Cancellation of REIT I Special Partnership Units; Payment
Therefore. Company, Company Operating Partnership and OP Holdings hereby agree
that, effective as of the Partnership Merger Effective Time, the REIT I Special
Partnership Units shall be cancelled, without any further liability or
obligation on the part of any party to the REIT I Partnership Agreement,
including, but not limited to, distributions of Net Sales Proceeds, and upon
receipt by OP Holdings of an amount computed in accordance with Section
5.2(b)(i) of the REIT I Partnership Agreement (such amount not to exceed
$613,751) (the “Promote Payment”). The Promote Payment shall be paid on the
Closing Date to the account of OP Holdings as set forth in Schedule II. For the
avoidance of doubt, no other amounts shall be payable to OP Holdings with
respect to its REIT I Special Partnership Units in connection with the
cancellation thereof or the Merger.

 

Section 3.2     Representations and Warranties of OP Holdings . OP Holdings
hereby represents and warrants to Company, Company Operating Partnership and
REIT II as follows:

 

(a)          OP Holdings is a limited liability company duly organized, validly
existing and in good standing under the laws of Delaware and has all limited
liability company power required to carry on its business a now conducted.

 

(b)          OP Holdings has full limited liability company power and authority
to execute, deliver and perform its obligations under this Agreement. This
Agreement has been duly executed and delivered by OP Holdings and is legal,
valid, binding and enforceable upon and against OP Holdings.

 



  3 

 

 

(c)          The execution, delivery and performance by OP Holdings of this
Agreement and the consummation by OP Holdings of the transactions contemplated
hereby do not and will not violate any provision of the organizational documents
of OP Holdings; (b) violate any Law; or (c) require any consent or approval of
any person, including any registration or filing with, or notice to any federal,
state or local governmental authority or agency or instrumentality thereof.

 

(d)          OP Holdings has not made any claims against Company or Company
Operating Partnership and, to OP Holdings’ knowledge, there are no pending or
threatened claims or facts or circumstances which are reasonably likely to give
rise to any claim by OP Holdings against Company or Company Operating
Partnership.

 

(e)          Neither Company nor Company Operating Partnership has made any
claims against OP Holdings and, to OP Holdings’ knowledge, there are no pending
or threatened claims or facts or circumstances which are reasonably likely to
give rise to any claim by Company or Company Operating Partnership against OP
Holdings.

 

Article IV
GENERAL PROVISIONS

 

Section 4.1     Fees and Expenses. Each Party shall bear the costs of its own
legal, financial, strategic, accounting and tax advisors.

 

Section 4.2     Revocation. If the Merger Agreement is terminated, this
Agreement shall automatically be deemed revoked and void ab initio.

 

Section 4.3     Amendment and Modification. This Agreement may not be amended,
modified or supplemented in any manner, whether by course of conduct or
otherwise, except by an instrument in writing specifically designated as an
amendment hereto, signed on behalf of each Party.

 

Section 4.4     Waiver. No failure or delay of any Party in exercising any right
or remedy hereunder shall operate as a waiver thereof. Any such waiver by a
Party shall be valid only if set forth in writing by such Party.

 

Section 4.5     Notices. All notices, requests, claims, consents, demands and
other communications under this Agreement shall be in writing and shall be
deemed given if delivered personally, sent by overnight courier (providing proof
of delivery) to the Parties or sent by facsimile or e-mail of a pdf attachment
(providing confirmation of transmission) at the following addresses or facsimile
numbers (or at such other address or facsimile number for a Party as shall be
specified by like notice):

 



  4 

 

 

(a)           if to Advisor or, prior to Closing, a Company Party, to:

 

Moody National Advisor I, LLC
6363 Woodway, Suite 110
Houston, TX 77057
Attn: Brett C. Moody
Fax: (713) 977-7505

 

(b)           if to REIT II or, following Closing, a Company Party, to:

 

Moody National REIT II, Inc.
6363 Woodway, Suite 110
Houston, TX 77057
Attn: Brett C. Moody
Fax: (713) 977-7505

 

(c)           if to OP Holdings, to:

 

Moody National OP Holdings I, LLC
6363 Woodway, Suite 110
Houston, TX 77057
Attn: Brett C. Moody
Fax: (713) 977-7505

 

Section 4.6     Entire Agreement. This Agreement and any other agreement among
the Parties entered into simultaneous to this Agreement (a) constitute the
entire agreement and supersede all prior agreements and understandings, both
written and oral, between the Parties with respect to the subject matter of this
Agreement and (b) are not intended to confer upon any Person other than the
Parties hereto any rights or remedies.

 

Section 4.7     Governing Law; Venue.

 

(a)          This Agreement, and all claims or causes of actions (whether at
Law, in contract or in tort) that may be based upon, arise out of or related to
this Agreement or the negotiation, execution or performance of this Agreement,
shall be governed by, and construed in accordance with, the laws of the State of
Maryland without giving effect to its conflicts of laws principles (whether the
State of Maryland or any other jurisdiction that would cause the application of
the Laws of any jurisdiction other than the State of Maryland).

 

(b)          All disputes arising out of or relating to this Agreement shall be
heard and determined exclusively in any Maryland state or federal court. Each of
the Parties hereby irrevocably and unconditionally (i) submits to the exclusive
jurisdiction of any such Maryland state or federal court, for the purpose of any
dispute arising out of or relating to this Agreement brought by any Party, (ii)
agrees not to commence any such dispute except in such courts, (iii) agrees that
any claim in respect of any such dispute may be heard and determined in any such
Maryland state or federal court, (iv) waives, to the fullest extent it may
legally and effectively do so, any objection which it may now or hereafter have
to the laying of venue of any such dispute, and (v) waives, to the fullest
extent permitted by Law, the defense of an inconvenient forum to the maintenance
of such dispute. Each of the Parties agrees that a final judgment in any such
dispute shall be conclusive and may be enforced in other jurisdictions by suit
on the judgment or in any other manner provided by Law. Each Party irrevocably
consents to service of process in the manner provided for notices in Section
4.5. Nothing in this Agreement will affect the right of any Party to serve
process in any other manner permitted by Law.

 



  5 

 

 

Section 4.8     Assignment. Neither this Agreement nor any of the rights,
interests or obligations under this Agreement shall be assigned or delegated, in
whole or in part, by operation of Law or otherwise by any of the Parties without
the prior written consent of the other Parties. This Agreement will be binding
upon, inure to the benefit of, and be enforceable by, the Parties and their
respective successors and assigns.

 

Section 4.9     Severability. If any term or other provision of this Agreement
is invalid, illegal or incapable of being enforced under any present or future
Law, or public policy, (a) such term or other provision shall be fully
separable, (b) this Agreement shall be construed and enforced as if such
invalid, illegal or unenforceable provision had never comprised a part hereof,
and (c) all other conditions and provisions of this Agreement shall remain in
full force and effect and shall not be affected by the illegal, invalid or
unenforceable term or other provision or by its severance herefrom so long as
the economic or legal substance of the transactions contemplated by this
Agreement is not affected in any manner materially adverse to any party. Upon
such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the Parties shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the Parties as closely as
possible in a mutually acceptable manner in order that transactions contemplated
by this Agreement be consummated as originally contemplated to the fullest
extent possible.

 

Section 4.10     Counterparts . This Agreement may be executed in counterparts,
each of which shall be deemed an original and all of which together shall be
deemed one and the same agreement, and shall become effective when one or more
counterparts have been signed by each of the Parties and delivered (by telecopy,
electronic delivery or otherwise) to the other Parties. Signatures to this
Agreement transmitted by facsimile transmission, by electronic mail in “portable
document form” (“pdf”), or by any other electronic means intended to preserve
the original graphic and pictorial appearance of a document, will have the same
effect as physical delivery of the paper document bearing the original
signature.

 

Section 4.11     Waiver of Jury Trial. EACH PARTY HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY SUIT, ACTION OR OTHER PROCEEDING ARISING OUT OF THIS AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY (A) CERTIFIES THAT NO
REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH PARTY WOULD NOT, IN THE EVENT OF ANY ACTION, SUIT OR PROCEEDING, SEEK TO
ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT, BY, AMONG OTHER THINGS, THE
MUTUAL WAIVER AND CERTIFICATIONS IN THIS SECTION 4.11.

 



  6 

 

 

Section 4.12     Further Assurances. The Parties undertake generally to execute
all such agreements, documents and other instruments and to do all such acts as
are necessary to give full effect to, evidence and confirm the terms of this
Agreement.

 

[The remainder of this page is intentionally left blank.]

 

  7 

 

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.

 

  MOODY NATIONAL REIT I, INC.         By: /s/ Brett C. Moody   Name: Brett C.
Moody   Title: Chief Executive Officer and President

  

  MOODY NATIONAL OPERATING PARTNERSHIP I, L.P.         By: MOODY NATIONAL REIT
I, INC., its general partner           By: /s/ Brett C. Moody     Name: Brett C.
Moody     Title: Chief Executive Officer and President

  

  MOODY NATIONAL ADVISOR I, INC.
solely in connection with Articles I, II and IV hereof         By: MOODY
NATIONAL REIT SPONSOR, LLC         By: MOODY NATIONAL REIT SPONSOR SM, LLC      
    By: /s/ Brett C. Moody     Name: Brett C. Moody     Title: Member

 



[Signature Page to Termination Agreement]

 

   

 

 

  MOODY NATIONAL REALTY COMPANY,
L.P. solely in connection with Articles I, II and IV hereof         By: MOODY
REALTY CORP.           By: /s/ Brett C. Moody     Name: Brett C. Moody    
Title: President

  

  MOODY NATIONAL REIT II, INC.         By: /s/ Brett C. Moody   Name: Brett C.
Moody   Title: Chief Executive Officer and President

 

  MOODY NATIONAL OP HOLDINGS I,
LLC solely in connection with Articles III and IV hereof         By: Moody
National REIT Sponsor, LLC     its Sole Member         By: Moody National REIT
Sponsor, SM, LLC         By: /s/ Brett C. Moody   Name: Brett C. Moody   Title:
Member

 

[Signature Page to Termination Agreement]

 

   

 

 

Schedule I

 

Advisor Wire Transfer Instructions

 

[to be delivered prior to Closing]

 

   

 

 

Schedule II

 

OP Holdings Wire Transfer Instructions

 

[to be delivered prior to Closing]

 



   